U.S. Department of Justice

 

United States Attorney
Southern District of New York
The Silvio J. Mollo Building

One Saint Andrew's Plaza
New York, New York 10007

June 18, 2021

By ECE USDC SDNY

The Honorable Andrew L. Carter Jr. POSCIRONIC ALLYFILED
United States District Judge DOC#:

Southern District of New York DATE FILED. 4-2/-2] _
Thurgood Marshall United States Courthouse

40 Foley Square

New York, New York 10007
Re: United States v. Jose Robles, 21 CR 28 (ALC)
Dear Judge Carter,

The parties respectfully submit this joint status report to the Court and apologize for the
delay in its submission past the deadline of June 9, 2021. The defendant has accepted a plea offer
from the Government and executed a plea agreement. For this reason, the parties respectfully
request that the Court schedule a change of plea at its earliest convenience. The Government
understands that the defendant respectfully requests to appear for that change of plea on a remote
basis and consents to proceeding by videoconference or teleconference should videoconference
not prove reasonably available. Finally, with the consent of the defendant, the Government
respectfully requests that the Court exclude time under the Speedy Trial Act from today, June 18,
2021 through the date on which a change of plea is scheduled pursuant to 18 U.S.C. § 3161(h)(7)
on the basis that the ends of justice served by such an exclusion and the opportunity that it will
permit for the defendant to obtain a pre-trial disposition to which he has agreed outweigh the best
interest of the public and the defendant in a speedy trial.

Respectfully,

AUDREY STRAUSS
United States Attorney

By: Renan Qaen Lo right
Thomas John Wright

Assistant United States Attorney
(212) 637-2295

 

ce: Jonathan Marvinny (Counsel to Jose Robles) (by ECF)
TV We a > ces on “\s avaaNed, rN Aner ok Qvea Nearing,
VS seX Noe VADLA oX XL.OO Qo . NNW 2@ncNo cd.

Do Gea .

“1-2

 

 
